—Judgment, *179Supreme Court, New York County (Bernard Fried, J.), rendered September 30, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 5 years to life, unanimously affirmed.
Defendant failed to preserve his challenge to the court’s instruction that the jury had the option of terminating a requested readback of testimony by signaling, through the foreperson, that it had heard the desired testimony, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the procedure followed by the court was a proper exercise of discretion (see, People v Chavez, 280 AD2d 350).
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.